DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 01/19/2021 has been entered. Claims 1, 15, 21-22, 24-25, 29-32, and 34-38, 40-43 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15, and 24-25, 29-32, 34-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR-2012-0032054) (Kim).

In reference to claims 1, 29, 30, 31, 34, 35, and 40, Kim teaches a compound of formula II as shown below [0024]

    PNG
    media_image1.png
    312
    296
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    114
    90
    media_image2.png
    Greyscale

for example, wherein in the Formula II R, R1, R2, and R4 to R9 are each hydrogen; R3 is fluorine [0017]--[0019]; n is 1 [0020]; and L1 is the ligand in a box above [0028], wherein R204 to R211 are each hydrogen [0035] (corresponds to compound I-1).

Kim discloses the compound of Formula II that encompasses the presently claimed compound of Formula 1, including wherein in the Formula II R, R1, R2, and R4 to R9 are each hydrogen; R3 is fluorine; n is 1 and L1 is the ligand in a box above, wherein R204 to R211 are each hydrogen. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on a compound of formula II wherein R1, R2 and R3 are each H.
For Claim 29: Reads on wherein R1 is hydrogen.
For Claim 30: Reads on where R2 and R3 are each hydrogen. 
For Claim 31: Reads on Formula II. 
For Claim 34: Reads on wherein R1 is hydrogen.
For Claim 35: Reads on wherein R2 and R3 are each hydrogen. 
For Claim 40: Reads on Compound I-1.

In reference to claims 15, 38, 42, and 43, Kim further teaches an organic electroluminescent device including a first and second electrode wherein the organic material layer is between the first and second electrode and comprises at least a layer containing a compound of formula II described above for claim 1 wherein the layer includes a host and the compound as an emitting material (see e.g. Kim [0145]) that reads on the claims [0061]. 

In reference to claims 24-25, Kim teaches the devices of the invention are for use in small, medium and large format OLED panels [0008].

In reference to claims 1, 29, 30, 32, 36, 37, and 41, Kim teaches Kim teaches a compound of formula III as shown below [0026]


    PNG
    media_image3.png
    305
    471
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    114
    90
    media_image2.png
    Greyscale


for example, wherein in the Formula III R, R1, R2, and R4 to R9 are each hydrogen; R3 is fluorine [0017]--[0019]; n is 1 [0020]; and L1 is the ligand in a box above [0028], wherein R204 to R211 are each hydrogen [0035] (corresponds to compound I-13).

Kim discloses the compound of Formula III that encompasses the presently claimed compound of Formula 1, including wherein in the Formula III R, R1, R2, and R4 to R9 are each hydrogen; R3 is fluorine; n is 1 and L1 is the ligand in a box above, wherein R204 to R211 are each hydrogen. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula III.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on a compound of formula III wherein R1, R2 and R3 are each H.
For Claim 29: Reads on wherein R1 is hydrogen.
For Claim 30: Reads on where R2 and R3 are each hydrogen. 
For Claim 32: Reads on Formula III. 
For Claim 36: Reads on wherein R1 is hydrogen. 
For Claim 37: Reads on where R2 and R3 are each hydrogen.
For Claim 39: Reads on Compound I-13. 
For Claim 41: Reads on Compound I-13.

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR-2012-0032054) (Kim) as applied to claim 18 above and in further view of Ma et al. (US 2010/0237334) (Ma).

In reference to claim 21, Kim teaches the device described above for claim 15. Kim does not expressly state that the host material is a compound with the claimed structure.

With respect to the difference, Ma teaches compounds for use as hosts in the emissive layers of organic light emitting devices (Ma Abstract) and specifically teaches a compound according to formula 2S as shown below (Ma [0053]). Ma further teaches that the use of this compound as host material gives phosphorescent organic light emitting devices with good efficiency and high stability (Ma [0103]; [0104]; [0106]; [0107]).


    PNG
    media_image4.png
    178
    292
    media_image4.png
    Greyscale


In light of the motivation of using compound 2S as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 2S as the host material in the device of Kim as described by Ma in order to improve the device efficiency and stability, and thereby arrive at the claimed invention. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR-2012-0032054) (Kim) as applied to claim 15 above and in further view of Igarashi et al. (US 2004/0137267) (Igarashi).

In reference to Claim 22, Kim teaches the device as described above for claim 15. Kim does not expressly state that the host material of the dopant in the light emitting layer is a metal complex.

With respect to the difference, Igarashi teaches a metal complexes containing a metal in groups 4 to 11 or periods 5 to 6 of the periodic table as host materials in organic electroluminescent devices (Igarashi Abstract). Igarashi further teaches that the use of these host materials provides an organic electroluminescent device having a high luminance, a high external quantum efficiency and excellent durability.  

In light of the motivation of using the host material of Igarashi as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the metal complexes containing a metal in groups 4 to 11 or periods 5 to 6 of the periodic table as host material as described by Igarashi in the device of Kim in order to provide a device with a high luminance, a high external quantum efficiency and excellent durability, and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.

With respect to the declaration under 37 CFR 1.132 filed 07/20/2020. Applicant’s description of the experiments including a standard deviation of the values of lifetime LT95 values being 5% or less is considered sufficient to demonstrate the statistical significance of LT95 values of the data presented. 

Applicant has argued that the compounds claimed give rise to unexpected results. 

Applicant argues that the instant claimed materials give rise to an unexpected improvement in driving voltage. This argument has been fully considered but is not convincing for at least the following reasons. The data presented by Applicant, at best, demonstrate that the driving voltages of the instantly claimed compounds are within the typical range for those taught by Kim. For example, the claimed example devices 1 and 2 have comparable driving voltages to comparative example 3 that comprises a compound taught but by Kim. That is, the compounds of Kim would be expected to have some variability in properties such as driving voltage and the fact that the instantly claimed compounds fall within the range of what would be expected for one of these compounds is not an unexpected result.

Applicant next argues that the position of a fluoride substituent on the phenyl substituent of the phenyl substituted phenyl pyridyl ligand would be expected to reduce device lifetimes and that the instantly claimed compounds unexpectedly provide an improvement in device lifetimes in comparison to other devices. 

First, Applicant points to device lifetimes for a few exemplary compounds and comparative examples. The exemplary compounds employed in examples 1 and 2 show either a decrease in device lifetime or an increase in device lifetime when compared to compounds of Kim (for example comparative example 3 that corresponds to a device of Kim).  

Applicant argues that “applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art. In re Geiger, 815 F.2d 686, 689 (Fed. Cir. 1987).” MPEP 716.02(e). This argument is not convincing for at least the following reasons. Applicant has taken the recited text out of context. The rejections from In re Geiger involved the combination of three separate references. The court held that Applicant in that case was not required to compare the invention with a combination of references but to a single reference. The arguments at hand concern only a single reference. Furthermore, Applicant has not been required to make any such comparison. However, Applicant’s specification has provided the comparison nonetheless and the comparison corresponds to the closest prior art and is therefore considered. 

Applicant further argues that, despite this, the instantly presented data demonstrates that the decrease in lifetime from fluorination is less of a decrease than would be expected. Applicant supports this argument with examples from the instant specification that demonstrate that fluorine in positions other than the para position of the phenyl substituent give rise to much poorer results. However, the results presented still demonstrate that example 1 device falls within the range of lifetimes that would be expected for a device of Kim even if some devices of Kim are better or worse than others. 

Applicant references the declaration under 37 CFR 1.132 filed on 07/09/2020. As stated above, Applicant’s description of the experiments, specifically including a standard deviation of the values of lifetime LT95 values being 5% or less, is considered sufficient to demonstrate the statistical significance of LT95 values of the data presented.

Applicant continues to argue that the instantly claimed materials give rise to unexpected results. 

This argument has been fully considered and not found convincing for at least the following reasons.

Applicant alleges that the ordinarily skilled artisan would expect that para-fluoro substitution of a phenyl substituent of the pyridine ring of a phenyl pyridyl ligand on an iridium complex would result in a large reduction in device lifetimes. As support to that fact, Applicant has provided a single example comparison from Applicant’s experiments. Applicant appears to argue that the instantly claimed compounds that have such a feature give rise to unexpected improvements in device lifetime or at least unexpectedly small decreases in device lifetime. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, Applicant has not provided support that the ordinarily skilled artisan would expect such a drastic reduction in the device lifetime from fluorine substitution. Indeed, the closest recited prior art Kim teaches in the abstract that the compounds taught by Kim have excellent luminous efficiency and lifetime compared with existing dopant materials and exemplifies the compound B (as compound 30) as such a compound while Applicant alleges that such a compound would be expected to have unusually poor lifetime.  

Second, the alleged improvements do not appear to be practically significant. For example, the instantly claimed compound I-13 when used in device Example 1 still shows both a decreased lifetime that is further accompanied by a reduction in quantum efficiency in comparison to comparable compound C that corresponds to an unexemplified embodiment of Kim. Applicant argues that the introduction of the fluorine causes a smaller reduction in device lifetime than would be anticipated by the ordinarily skilled artisan. Even assuming that the ordinarily skilled artisan would anticipate the fluorine to reduce the device lifetime, this is not a practical improvement as the unclaimed comparative compound that is not fluorinated has better emission efficiency and lifetime and comparable color coordinates. Similarly, the increased lifetime observed for I-1 over the comparison compound F that corresponds to an unexemplified embodiment of the compounds of Kim is accompanied by an undesirable increase in driving voltage and a decrease in both luminous and quantum efficiency. 
Third, the showing of the results of two examples is not commensurate in scope with the very large number of compounds and devices encompassed by the instant claims. For example, each of the groups R1, R2 and R3 are hydrogen in the examples whereas they are recited as being a great range of materials.  Applicant’s specification demonstrates that in these complexes, a single alkyl group (i.e. methyl) can have massive effects on the properties of the resultant device. That is, compound B differs from compound I-1 by the presence of a single methyl group that results in massive changes in the properties of the resulting devices and moreover completely reverses the trend that Applicant has alleged is unexpected. Applicant is therefore understood to be arguing that while this one substituent is absolutely critical, any other possible substitution is irrelevant to the alleged effect. 
These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Kim, support for the unexpected results must be provided that covers the scope of what is claimed. 
While some of the instant claims, e.g. claim 38, 40 and 41, are drawn to a limited number of compounds the scope of the claims is still significantly broader than the claimed subject matter. Applicant has claimed, e.g. in claim 38, a device with one compound specified among all of the compounds in the device. As evidence for unexpected results for this compound, Applicant submits data for a single highly specific electroluminescent device structure that shows an improvement over a compound from the prior art (i.e. Compound B of the instant spec or compound 30 of Kim). None of the claims are drawn to such a device. It is well known in the field that the materials included in each layer of an organic electronic device are critical for the efficacy. Of particular note, the selection of a host material for use in combination with an organometallic dopant in a light emitting layer is known to have a significant impact on the device properties and that a mismatch of host and dopant can result in a reversal of an improvement in a direct comparison. This was previously described in the Final Office Action mailed on 08/15/2019 (Page 9-10) as evidenced by Kaiser et al (US 2016/0155959).  The instant claims are not directed to a specific device comprising any specific host material much less the specific combination of two host materials that are required for the ‘unexpected’ result. That is, the results presented even for a single compound are not considered commensurate in scope as the specific device structure required for the effect is not claimed. 
Applicant refers to In re Chupp as a rebuttal to such an argument. Applicant appears to consider that the only difference between the claimed compound and the prior art is the methyl group and that such a comparison of compounds and devices is comparable to the difference in herbicidal activity of two materials concerned in In re Chupp which differ by a methylene group (ethoxyethyl vs ethoxymethyl). This argument has been fully considered but not found convincing for at least the following reasons. The facts of In re Chupp differ in meaningful ways to those of the instant Application. For example, to be comparable, the herbicides in In re Chupp would have to have been applied in a significantly different manner to the Application in the prior art that would positively impact the compounds of Chupp but may negatively affect those of the prior art recited therein and that alone none of compounds would have activity. That is, the results presented in the instant Application require specific combination of several materials in a device and not just the claimed compound in order to be observed, for example the specific combination of an emitting layer comprising H1, H2, and the compound of formula I-1. It is known in the art, see e.g. Kasier as pointed to above, that improvements from one combination of a host with various dopants are completely reversed if the host material is changed. That is, the combination of materials gives rise to device properties and not just a single material in isolation. Applicant has not provided sufficient data that the results observed for compound I-1 are the result of the compound itself and not of the specific combination of compound I-1 with the specific unclaimed combination of materials set forth in the example device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786